Title: From John Adams to the Boston Committee of Correspondence, September 1774
From: 
To: Boston, Committee of Correspondence


     
      Gentlemen
      
       September? 1774
      
     
     As I am of the Opinion, that the Subjects of the Massachusetts Bay are without a King, Governor, civil or military Officers; so the People are again left in a State of Nature. For if it be Fact that the King has broke his Coronation Oath, by clipping our Charter &c.; it must be Fact, that we are at Liberty to choose what way of Government we like best. So have sent the worthy Committee, an imperfect Sketch of a Method for America to come into when all other milder Means shall fail; of securing our selves and Libertys &c. If you in your wiser Counsels, dont think of a better, which I Hope for the good of America you will: but if any thing that I have mentioned is of Service, I shall Answer my End.
     1st, Let the general Congress be adjourn’d, from time, to time till all is compleated; Vizt. Our political Salvation wrought out.
     2dly. Let there be a Congress in each County, in every Government in America; and them to choose Members, for a Congress, in each Government to agree, to stand by all the Measures; that shall be come into, by the present continental grand Congress; at all Hazards.
     3dly. Let the grand Congress agree to set up a Republic Government; something like that of Holland, of our own; by the Union of as many Governments, as possibly can be got to come into it. And then let the general Congress, Choose three Men out of their Body, to negociate it for them and us; they to follow the Directions of the main Body, from Day to day without fail. And when agreed on Measures; send said Committee to London: and let them there be join’d by Doctor Franklin, or some other capable Man, and then proceed to France, Spain, and Holland; and there settle it with them in the privatest manner possible; (as all concern’d must be put under the most sacred Oaths possible) for each of them States, to furnish us with ten or fifteen large Ships of their Line, and four small ones, from each Kingdom and State; to enable the Americans to ward off the Destruction of their Seaport Towns, by a British Fleet: to act as Auxiliaries, under Americans Standard; and them to be paid by us, in our future trading with them, or in Money &c. Which Forces, I don’t doubt, but that the above States would furnish us with; for the sake of the North-American Trade and some money; and to be reveng’d on Britain for former Drubbings. These three Nations could furnish us with the above strength, and with Ammunition, and reserve Strength enough at Home, to ward off the premeditated Blows, of the Plans of our weak Ministry at Home: And to make an Invasion on Britain if they were a mind to; if they sent Strength enough here, to stand any Chance with the above Auxiliaries: which would so humble and weaken Britain, that we could bring the Britons to acknowledge the Americans Republic, to be a distinct State; and we soon have the Liberty of trading with them to our Advantage.
     4thly. It will be objected against by some it’s Probable; that if we apply unto France, Spain or Holland, we shall be oblig’d to obey their Laws. Which is likely would be the Case, if appli’d to either of them separate, but if Application was made to all three together; I am of the Opinion, that we should be safe; for neither of them Powers, would suffer either of them, to engross this Country to themselves; for if they did, the Balance of Power would be so much against the other two, that they would not agree to it. And our Union would prevent a Division by them, of our united Governments. So that I dont apprehend any Danger by or from our Auxiliaries thus Procur’d
     5ly. To effect the above Plan, let Dr. Franklin be offered to be Stadtholder, and three Committee Men, to be Statesmen for Life, for three Provinces if they effect their Business with France, Spain and Holland, And let there be Statesmen and Counsellors Chosen, by each Government that shall agree to the above Plan; and them to have a Power invested in them, to disallow or approve of any Acts, that shall be made in any one of the united Provinces. And every Province to have the Liberty of Choosing their own Officers yearly; such as Governors, Secretaries, Counsellors and them to appoint all under Officers once a Year; and to turn out any undeserving ones. And let Representation be chosen as heretofore, and them to have the Power of Chusing Governors, Secretaries, Treasurers, Captains of all Fortresses, and Thirty five Counsellors, raise money to defrey all the Charges of Government yearly; and all the Laws that are now made, that shall be approv’d of, by Governor, Council and Representatives, that shall be chosen as above; shall pass an Act in favor of them &c. &c. So let every Government have the Liberty, of making their own Laws, for time to come: and be approv’d by our Statesmen and their Counsellors: all but what shall be made in the first Regulation, and the first establish’d Laws, not to be disallowed of even by them but confirm’d. And all that shall be made by any of the agreeing Governments afterwards, shall be establish’d, (if not disallowed of by them within twelve months, after it shall pass into a Law) it shall stand good. And each Government shall choose three Counsellors, to advise and assist the Statesmen, and their Counsellors, to be chosen on the last Wednesday in May yearly; all but the four Statesmen, as above to Remain for Life. And whenever, there shall be wanted, a Stadtholder; the Representatives of the united Provinces, or the major part of them, shall choose Him. All the commercial Acts and Regulations for Trade, shall be establish’d by the Statesmen, and their Council; together with all the Governors, Councils, and Houses of Representatives agreeing thereto in form throughout the united Provinces; or the major part of them. And all the Counties, and Towns to have all their Liberties continued unto them, as by former Charters; if they like them; with this Alteration, that every Town, shall have the Liberty of making any Act, or Acts for their own internal Regulations, and Convenience; so that the penalty, dont exceed forty shillings lawful Money, so that it may be tried by a single justice. And all Judges of Superior, and Inferior Courts; to be chosen by the Legislative Body of every government, consisting of first and second Governors, their Councils, and the Representative Body of each united Government; and to be displac’d at their Pleasure. And all Officers both civil and Military, to be chosen and preferred, according to their Merit; by the above Legislative Body; and not by Seniority as heretofore: by which Means the united Provinces will be officer’d by men, fit for their Stations. For if by Seniority, we have Instances in our Day, that the civil, and military Officers are not all fit for their Offices. And if Men were to be advanc’d in Life, according to their Merits; it would be an Encouragement, for them to out vie each other: so that every Man in and out of office, would be diligent, frugal and Active in their several Stations, and Departments, from the Stadtholder, to the Peasant; all aspiring to be Stadtholder, or to be advanc’d to the extent of their Ideas: which would make an advantagious turn, on all ambitious Minds; to the Advantage of any new Method of Government; and be pleasing to the Major part of each uniting Province’s Inhabitants.
     6thly. Let every one of the united Provinces, forthwith build Men of War, Thus and so. Hampshire one of 60 Guns; Massachusetts Bay, Connecticutt, New York, Pensilvania, Maryland and Virginia, each a 74 Gun Ship, Rhode-Island and Jerseys a 50 Gunship each, N & S Carolina’s one of 60 Guns each, Georgia’s one of 24 Guns: all to be kept on account of, and all to be paid for, by the united Provinces, in proportion to the Number of Inhabitants, there is in each Government; in Building as many more Men of War, as will make an equal Balance, according to the Number of Inhabitants: making the least Number of Inhabitants in any one Government the Rule for the Rest. By which Means, in a few Years we shall be strong enough, for any Fleet, that can be spared from any Prince in Europe; and to have enough left at Home, to Defend their own Kingdoms. The great Distance there is between them and us, will be of great Service to us; And another Advantage we have, is, that if either of the European Powers, should send a Fleet against us, they are so near each other, that they will hear of it; and some one of the Neighbouring Nations, it is likely would fall upon them, which would be a grand Piece of Impolicy, for any One Power to run the risque of their own States, to disturb us; England not excepted. And it is probable, that a Plan may be laid, to get some of the English Navy, to come over to our Government in the Confusion there is and will be, in the English Nation; by our thus and so Conducting &c.
     7thly. Let the united Governments agree, and encourage the raising of Hemp, as much as possible, and procure as many Duck Weavers, and Spinners to Come from Russia, Germany, and Holland as we Judge can be employ’d, by our own Produce of Hemp; and give Encouragement to all sorts of Mecanicks that it’s probable we can employ, to come from England, Ireland, Scotland, and from all other Parts of the European States. And let us invite over some of our English Ship builders, that our Men of War, may be built in the English Fashion. And let us encourage the raising of Sheep, as much as possible; that we may in a few Years, be able to Clothe ourselves and others, with our manufactored Broad Cloaths and with all other Sorts of Woolen Clothes.
     8thly. Let every one of the united Governments, raise a fund for the common Stock; exclusive of each Governments Charges, to be taxed on the Poles, and Estates of all the Inhabitants, as we us’d to be tax’d in Years pass’d; before a Union of the Colonies took Place; to be under the Direction and Inspection of the Statesmen, and their Counsellors, and to be in the Care of a Treasurer yearly Chosen, by the Legislative Body of each Government: And such money or Moneys, to be drawn out for the use of the Public, by the Statesmen and their Counsel; who shall be accountable to their Constituents therefor Yearly, for all Money they shall draw out of the Treasury; And the Treasurer for the Remainder: And all Accompts to be clos’d, and a Balance Struck, by the first Thursday in May yearly without fail. So that at every yearly Election, all the States Accompts may be laid before a New Assembly, for their Inspection; and they to Acquaint their Constituents, at their annual Town Meetings how their Money is spent &c. That every Government’s new Assembly, may the better know how much Money its probable will be wanted to be rais’d for the ensuing Year, According to the best of their Judgment; so as not to let the Treasury be empty, in Order to keep up the Credit of the new State at Home, and abroad; and to the Dread of our Enemies.
     9ly. Let the United Governments get the Loan of about a Million or more Sterling of France, Spain, or Holland or of all three; or of some other state, at least as much as will enable us to pay our Charges for the first Year till we can raise and procure Money some other Way, by Taxes &c. to enable us to Strike some bold Strokes, by Sea and Land; to our hereafter Credit in our valiantly defending our just rights and Liberties, against the Assassin of them: Lord North and his Minions.
     10ly. Let the Fees of the United Provinces public Officers be stated, Thus and so. The Stadtholder to have two thousand Sterling pr. Ann. Statesmen eighteen hundred; Their Counsellors, and Secretary one thousand pr Ann apiece; Clerks one hundred and fifty. All the single Governments, also to be settled—Governor Twelve Hundred, pr. Ann. Lieutenant Governor five Hundred. Secretary three Hundred. Treasurer Two hundred and fifty. Counsellors two Hundred pr. Ann. Chief Judge of the Superior Court two hundred and fifty pr. Ann. The under Judges two Hundred apiece pr. Ann. County High Sheriff five £ pr. Ann., and all other Officers in Proportion, where office will not honourably Support them, by the Judgment of the Legislative Body, they to agree on their Stipends.
     11ly. Let a well disciplin’d Militia be kept up, throughout all the united Provinces, by every town therein, without fail; under spirited officers, and them to be try’d couragious Men if such may be found: let Merit be the Just Reason, of every Officers Advancement, and not by Seniority; which ought to be out of Date, for the Preservation of the State.
     12ly. When ever the United Governments, want to raise Men for the Defence of the Republic; let every single Government furnish their Numbers, according to the Number of Men in each Government: by inlistments, or Draughts or Impressments, from each Town as each Province, shall think best: and them to be ordered to their Place of Rendezvous, by the Statesmen and their Council, there to wait for their further Orders; and to do whatsoever they shall be Commanded by Order of the Statesmen till discharg’d, or recalled by the Legislative Power of each united Province, to receive their Wages and be returned to the Towns from whence they came.
    